ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement a Device for cooling a power electronic system (EP) over German Patent Publication DE20016013U1 which teaches EP comprising at least one power electronic component (7) mounted on at least one circuit board, said cooling device comprising a hose (14-17) for circulating a flow at an ambient temperature, characterized in that the cooling device comprises a first heat exchange surface (3) that is thermally connected to the power electronic components and at least one second heat exchange surface (4) for heat exchange with the circulating flow.
Regarding claim 1 and all the claims that depend on claim 1, prior art fails to teach or fairly suggest the second heat exchange surface is fitted inside the circulation hose so as to remove heat by convection with the circulating flow and said second heat exchange surface is thermally connected to the first heat exchange surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of four patent publications.
US7,719,836B2, US20090267432A1, US7,295,434B2, and US6,933,638B2 are cited to show a cooling system for power electronics.


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745